   Case 20-14010-amc         Doc 26     Filed 04/06/21 Entered 04/06/21 09:29:58         Desc Main
                                        Document     Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Joanne Lawrence
       Maurice D. Lawrence
                              Debtor(s)                                     CHAPTER 13

PNC BANK, NATIONAL ASSOCIATION, its
successors and/or assigns
                          Movant
                vs.                                                        NO. 20-14010 amc

Joanne Lawrence
Maurice D. Lawrence
                              Debtor(s)

United States Trustee
                              Trustee


                                      PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Objection to Confirmation of PNC BANK, NATIONAL ASSOCIATION, which
was filed with the Court on or about March 11, 2021 (Doc. No. 22).
                                                 Respectfully submitted,


                                                 /s/ Rebecca A. Solarz, Esq.
                                                 ____________________________________
                                                 Rebecca A. Solarz, Esquire
                                                 KML Law Group, P.C.
                                                 BNY Mellon Independence Center
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106
                                                 Phone: (215)-627-1322

Dated: April 6, 2021
